sa A AO

Go

10
1]
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26

Case 2:15-cv-00835-JLR Document 77 Filed 12/19/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DAVID R. WEIL,
Case No. 2:15-cv-00835-JLR
Plaintiff,
Vv. STIPULATION AND REQUEST FOR
ORDER OF DISMISSAL WITH
CITIZENS TELECOM SERVICES PREJUDICE
COMPANY, LLC; and FRONTIER
COMMUNICATIONS CORPORATION, NOTE ON MOTION CALENDAR:
DECEMBER 19,2019
Defendants.

 

 

 

COME NOW the Parties in the above-entitled action pursuant to FRCP 41(a)(1)(A)Gi)
and stipulate that the above-entitled matier against Defendants Citizens Telecom Services
Company, LLC and Frontier Communications Corporation may be dismissed with prejudice. and
with each party to bear their own attorneys’ fees and costs. The Parties hereby request that the

Court enter an Order of dismissal as set forth herein.

STIPULATED and AGREED this 19th day of December, 2019,

STIPULATION AND REQUEST

FOR ORDER OF DISMISSAL - 1 LITTLER MENDELSON, P.C.
One Union Square
(2:15-cy-00835-JLR) 600 University Street, Suite 3200

Seattle, WA 98101.3/22
206.623.3300

 

 
wn Ee Ww Ww

oO fo YT NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:15-cv-00835-JLR Document 77 Filed 12/19/19 Page 2 of 4

APPROVED BY:

APPROVED BY:

STIPULATION AND REQUEST
FOR ORDER OF DISMISSAL - 2
(2:15-cv-00835-JLR)

s/ Breanne Sheetz Martell

Breanne Sheetz Martell, #39632
bsmartell@littler.com

LITTLER MENDELSON, P.C.
One Union Square

600 University Street, Suite 3200
Seattle, WA 98101.3122

Phone: 206.623.3300

Fax: 206.447.6965

E-Mail: bsmartell@littler.com
Attorneys for Defendants

COUNSEL FOR DEFENDANTS CITIZENS
TELECOM SERVICES COMPANY, LLC;
and FRONTIER COMMUNICATIONS
CORPORATION

s/ Terry A, Venneberg

Terry A. Venneberg, WSBA #31348
Attorney at Law

3425 Harborview Drive

Gig Harbor, WA 98332

Tel: 253.858.6601

Fax: 253.858.6603
terry@washemploymentlaw.com
jan@washemploymentlaw.com

And

s/f Kenneth R. Friedman
Kenneth R. Friedman

WSBA No, 17148

ERIEDMAN | RUBIN

1126 Highland Avenue
Bremerton, Washington 98337
Tel: (360) 782-4300

Fax: (360) 782-4368
kfriedman@friedmanrubin.com

COUNSEL FOR PLAINTIFF DAVID WEIL

LITTLER MENDELSON, P.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101,3122
206.623 3300

 

 
mR w

“TS

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:15-cv-00835-JLR Document 77 Filed 12/19/19 Page 3 of 4

ORDER OF DISMISSAL

In accordance with the Stipulation and Request for Dismissal filed by the parties, the

Court hereby orders that any and all claims against Defendants in this matter are hereby

DISMISSED WITH PREJUDICE, with each party to bear their own attorneys’ fees and costs.

IT IS SO ORDERED.

DATED: 20 Decem\hen. , 2019

STIPULATION AND REQUEST
FOR ORDER OF DISMISSAL -3
(2:15-cv-00835-JLR)

CWS

The Honorable James L. Robart
United States District Court Judge

 

LITTLER MENDELSON, P.C,
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101,3122
206.623.3300

 

 
